SANBORN, Circuit Judge
(dissenting). I am unable to assent to the views expressed or the conclusion reached by the majority of the court, because in my opinion the local telegraph operator and the fireman were within the true meaning of the statute of Arkansas ‘"working together to a common purpose,” — the purpose of operating the trains of the company, — and were engaged in the same “department or service,” namely, the operating department or service, when the accident occurred. These are the reasons which have forced my mind to this conclusion:
1. The Arkansas statute was enacted in 1893. The terms “department” and “service” in that statute are obviously interchangeable, and have the same meaning. One who is in the same department is in the same service, and vice versa. The ordinary, usual, and accepted meaning of the term “department” in the state of Arkansas, when the statute was passed, as applied to the business of a,railroad company, was one of the great natural divisions of that business, such as the operating department, the auditing department, or the legal department. ■ It is probably not too venturesome a statement to say that, if all the people of that state had been separately requested to state the meaning of this term, more than 95 per cent, of those who answered at all, legislators and constituents alike, would have thus defined it. To the same extent the usual and accepted meaning of those employés who were “working together to a common purpose” for the same master was those who were working in the same department or service to accomplish the common end of the business of that department, to operate i:he railroad, to audit its accounts, or to protect the legal rights of the company.
2. This was the authoritative legal definition and meaning of these terms when this statute was enacted, a definition and a meaning which the decisions of the supreme court of the United States had expressly ascribed to them, while a decision of the supreme court of Arkansas had as clearly repudiated the theories of the courts of Illinois, Georgia, Kentucky, Tennessee, and Texas on this subject, which the majority now invoke. Railroad Co. v. Baugh, 149 U. S. 368, 384, 389, 13 Sup. Ct. 914, 37 L. Ed. 772; Railway Co. v. Triplett, 54 Ark. 289, 295, 296, 15 S. W. 831, 16 S. W. 266; Railway Co. v. Conroy, 175 U. S. 323, 337, 20 Sup. Ct. 85, 44 L. Ed. 181; Railway Co. v. Peterson, 162 U. S. 346, 355, 16 Sup. Ct. 843, 40 L. Ed. 994; Oakes v. Mase, 165 U. S. 363, 364, 17 Sup. Ct. 345, 41 L. Ed. 746; Railway Co. v. Hambly, 154 U. S. 349, 357, 14 Sup. Ct. 983, 38 L. Ed. 1009; Railway Co. v. Frost, 21 C. C. A. 186, 74 Fed. 965, 967; Railway Co. v. Camp, 13 C. C. A. 233, 65 Fed. 952-964; McKaig v. Railway Co. (C. C.) 42 Fed. 288-291; Wright v. Railway Co. (C. C.) 80 Fed. 261. The supreme court of the United States had said:
“All enter into the service of the same master, to further his interests in the one enterprise.. Each knows when entering into that service that there is some risk of injury through the negligence of other employés, and that risk, which he knows exists, he assumes in entering into the employment. * * ⅜ That the running of an engine by itself is not a separate branch of service seems perfectly clear. The fact is, all the locomotive engines of a railroad company are in the one department, — the operating department; *905and those employed in running them, whether as engineers or firemen, are engaged in a common employment, and are fellow servants.” Railroad Co. v. Baugh, 149 U. S. 384, 389, 13 Sup. Ct. 914, 37 L. Ed. 772.
The supreme court of Arkansas had carefully considered and repudiated the theories of departments and consociation promulgated by the courts of Illinois, Georgia, Kentucky, and Tennessee, because, as that court said, “it leads to confusion and possible absurdities.” Railway Co. v. Triplett, 54 Ark. 289, 295, 15 S. W. 831, 16 S. W. 266.
3. When the statute was passed there was no definite meaning to the terms in question other than that ascribed to them by the supreme court and generally accepted. The decisions in Illinois, Georgia, Kentucky, Tennessee, and Texas on this subject are inconsistent, confused, and irreconcilable. No rational definition of those “working together to a common purpose” or of the “same department or service” can be conceived that will reconcile them. Witness the decisions that an engineer of one train is not in the same department as a brakeman of another train employed by the same company (Railroad Co. v. Margrat, 51 Ohio St. 130, 37 N. E. 11); that an engineer who runs his engine into a yard where the other employés in the yard are engaged with him under the direction of the same yardmaster in making up his train was not “working together to a common purpose” with, them (Railway Co. v. Whitlock [Tear. Civ. App.] 41 S. W. 407); and that the members of a day crew and the members of a night crew engaged in unloading ties were not working together at the same time and place to a common purpose (Railroad Co. v. Echols [Tex. Civ. App.] 41 S. W. 488, 491). In view of these decisions would not two men engaged under the same master in unloading cord wood by each lifting and removing a stick alternately be in different departments working to different purposes, because they would not both be engaged in unloading the same stick at the same time? It seems to me extremely improbable that the legislature of Arkansas left the authoritative legal definition and the usual and accepted meaning in that state of the two terms it used in this statute, wandered into other states, and adopted the confusing and uncertain conceptions of their meaning disclosed in these decisions in Illinois, Georgia, Kentucky, Tennessee, and Texas, — conceptions so impracticable that the courts of the states of Virginia and West Virginia, which once attempted to follow and enforce them, have reversed their rulings and repudiated them. Jackson v. Railway Co., 43 W. Va. 381, 27 S. E. 278, 31 S. E. 238, 46 L. R. A. 337; Railroad Co. v. Nuckol’s Adm’r, 91 Va. 193, 21 S. E. 342.
4. When this statute was enacted, then the ordinary, commonly accepted meaning in Arkansas, and the authoritative legal definition there, of the term “department,” as applied to a railroad company, was: “One of the great divisions of its business; such as the operating department, the auditing department, the legal department,” — and the ordinarily accepted and the legal meaning of the term, “those employed by the same master, working together to a common purpose,” was: “Those working together to accomplish the common end sought to be attained in the department in which they were em* *906ployed.” In the absence of other definitions in the legislation of a state, the legal presumption is that the legislature used and intended to use the words and terms found in a statute in their usual sense' at the time and place that the legislation was enacted. Corning v. Board, 42 C. C. A. 154, 157, 102 Fed. 57, 60. This statute gives no other definition of the words or terms in question, — no evidence of any intention of the legislature to change or modify their accustomed meaning; and the ordinary presumption of law is strengthened by tlie fact that the authoritative legal definition of the terms was the same as their commonly accepted meaning. These considerations persuade me to believe that the legislature intended to use, and did use, them in this sense in this statute.
5. Indulging for a moment the permissible assumption that this local telegraph operator and this fireman were working in their respective positions on the day this statute became a law, they were, just before it was enacted, “working together to a common purpose,” the purpose of operating the railroad, in the same “department or service,” the operating department or service, and they were fellow servants. Railroad Co. v. Camp, 13 C. C. A. 233, 65 Fed. 952, 954; Railway Co. v. Clark, 6 C. C. A. 281, 57 Fed. 125; Railway Co. v. Frost, 21 C. C. A. 186, 74 Fed. 965, 967. The statute was passed, but it did not change their relation. It nowhere asserted or intimated that they should not continue to be “working together to a common purpose.” On the other hand, it expressly declared that those who were “working together to a common purpose” were fellow servants; and the operator and the fireman were so working. Is not the conclusion irresistible that they continued to be fellow servants ? And as they were working in the same way and to the same purpose when the accident occurred, they were then fellow servants, by the express declaration of this statute. Continuing the indulgence of the assumption, these men were in the same department or service when the law passed, and there was nothing in it to divide their department or service, or to place them in different departments or different services. The only suggestion the statute contains on this subject is a proviso that “nothing herein contained shall be so construed as to make employes * * * fellow servants with other employes * * * engaged in an}r other department or service.” This proviso had no application to these men, because they were in the same department or service, and were fellow servants, when it was passed. They were in the same department or service when the accident occurred, and neither the proviso nor the statute itself affected their relations to each other or to their master in this regard. For the reasons which have now been stated, this telegraph operator and this fireman were, in my opinion, fellow servants, within the true intent and meaning of the statute of Arkansas, when the fireman was injured, and the judgment below should be reversed upon that ground.